Exhibit 10.6

ASSET TRANSFER AGREEMENT

This ASSET TRANSFER AGREEMENT (this “Agreement”), dated as of September 26,
2012, is entered into by and between FS Investment Corporation (the “Seller”)
and Race Street Funding LLC (“Race Street”).

RECITALS

WHEREAS, the Seller owns certain loans or interests in loans (each, a
“Collateral Obligation”);

WHEREAS, the Seller desires from time to time to sell to Race Street, and Race
Street desires from time to time to purchase from the Seller, each Collateral
Obligation (each such Collateral Obligation, a “Sold Asset,” and collectively,
the “Sold Assets”) owned by the Seller and described on the related supplement
to this Agreement between the Seller and Race Street substantially in the form
attached hereto as Exhibit A (the “Transfer Supplement”); and

WHEREAS, the Seller and Race Street would like to confirm and evidence their
intent that all right, title and interest in each Sold Asset be sold and
transferred to Race Street.

NOW THEREFORE, in consideration of the recitals and mutual promises herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

1. Sales of Sold Assets.

(a) The Seller hereby agrees to sell, transfer, assign, set over, quitclaim, and
otherwise convey to Race Street, without recourse, representation or warranty
except as provided herein, and Race Street agrees to purchase from the Seller on
each date set forth on the related Transfer Supplement (each such date, the
“Transfer Date”) all of the right, title and interest of the Seller, in and to
the related Sold Assets, including all distributions thereon and collections
thereof received or due on or after the applicable Transfer Date. The purchase
price for the sale of the applicable Sold Assets on such Transfer Date, the
receipt of which by the Seller is hereby acknowledged by the parties to be good
and valuable consideration, in an amount equal to the fair market value thereof,
consists of cash or, in the case of a Transfer Date occurring within sixty
(60) days of the date hereof, an increase in the value of the Seller’s limited
liability company interests in Race Street, or (alone or in combination with
cash), on any Transfer Date occurring more than sixty (60) days after the date
hereof, a borrowing (each, a “Loan”) under the Revolving Credit Agreement, dated
as of July 11, 2011, between Race Street, as the borrower, and Seller, as
lender, as amended by the Amendment to Credit Agreement, dated as of the date
hereof (collectively, the “Credit Agreement”), in an amount equal to the fair
market value of the related Sold Asset less any cash paid as part of the
purchase price. In addition, Race Street may pay the purchase price for any Sold
Assets by transferring collateral obligations then owned by Race Street to the
Seller having a fair market value at the time of such transfer equal to the
Initial Fair Market Value of the Sold Asset transferred to Race Street;
provided, that in the case of collateral obligations that previously were sold
to Race Street by the Seller (each, a “Prior Sold Asset”), the fair market value
as of the date of acquisition of such Prior Sold Asset (such



--------------------------------------------------------------------------------

value, the “Initial Fair Market Value”) to be transferred to the Seller as part
of the purchase price, when aggregated with the Initial Fair Market Value of all
other Prior Sold Assets previously transferred to the Seller as part of the
purchase price of Sold Assets, is less than or equal to 10% of the aggregate
Initial Fair Market Value as of the respective date of acquisition of all Prior
Sold Assets at any time hereunder.

(b) In the event that a participation interest in any Sold Asset is sold to Race
Street by Seller pursuant to that certain Participation Agreement, dated as of
the date hereof, between Seller and Race Street, each of Race Street and Seller
agree that the “Purchase Price” (as defined therein) shall be without
duplication of the purchase price with respect to such Sold Asset paid hereunder
and that the consideration paid pursuant to Section 1(a) hereof with respect to
such Sold Asset shall be in satisfaction of any amounts owing to Seller under
the Participation Agreement with respect to such Sold Asset.

(c) After the effectiveness of the transfer of a Sold Asset, the Seller agrees
that such Sold Asset shall not be part of the Seller’s property for any purposes
under state or federal law. It is the intention of the parties hereto that the
arrangements with respect to the Sold Assets shall constitute a purchase and
sale of the Sold Assets and not a loan. In the event, however, that a court were
to hold that the transactions evidenced hereby constitute a loan and not a
purchase and sale, it is the intention of the parties hereto that this Agreement
shall be deemed to have created and does hereby create in favor of Race Street a
first-priority perfected security interest in all of the Seller’s right, title
and interest, whether now owned or hereafter acquired, in, to and under the Sold
Assets and all proceeds thereof, to secure the obligations of the Seller
hereunder and a loan in the amount of the purchase price of the Sold Assets plus
all interest accrued on and all proceeds of the Sold Assets.

(d) The Seller hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, in any
jurisdictions and with any filing offices as Race Street may determine, in its
sole discretion, are necessary or advisable to perfect the security interest
described in the preceding paragraph. Such financing statements may describe the
collateral in the same manner as described in this Agreement or in any other
security agreement, assignment, transfer document or pledge agreement entered
into by the parties in connection herewith.

2. Representations, Warranties and Covenants of the Seller. The Seller hereby
represents, warrants and covenants to Race Street, its successors and assigns,
that:

(a) Organization. It is duly incorporated, validly existing and in good standing
under the laws and regulations of its jurisdiction of incorporation and is duly
qualified, and in good standing in every jurisdiction where such qualification
is necessary for the transaction of its business except where the failure to do
so would not have a material adverse effect on the transactions contemplated
hereby or the Seller’s ability to perform its obligations hereunder. It has the
power to own and hold the assets it purports to own and hold, and to carry on
its business as now being conducted and proposed to be conducted, in each case,
except where the failure to do so would not have a material adverse effect on
the transactions contemplated hereby or the Seller’s ability to perform its
obligations hereunder.

 

2



--------------------------------------------------------------------------------

(b) Due Execution; Enforceability. It has the full power and authority to
execute and deliver this Agreement and to carry out its terms; it has full
power, authority and right under its constituent documents to sell, convey,
transfer, set over, and otherwise assign the Sold Assets to Race Street; and it
has duly authorized such by all necessary entity action. This Agreement has been
duly executed and delivered by the Seller, and constitutes the legal, valid and
binding obligations of the Seller, enforceable against the Seller in accordance
with its terms, subject to bankruptcy, insolvency, and other limitations on
creditors’ rights generally, to any applicable law imposing limitations upon, or
otherwise affecting, the availability or enforcement of rights to
indemnification hereunder and to equitable principles.

(c) Non-Contravention. Neither the execution and delivery of this Agreement, nor
consummation by the Seller of the transactions contemplated by this Agreement,
nor compliance by Seller with the terms, conditions and provisions of this
Agreement will conflict with or result in a breach of any of the terms,
conditions or provisions of any of the following in a manner which would have a
material adverse effect on the Seller’s ability to perform its obligations
hereunder: (i) the organizational documents of the Seller, (ii) any contractual
obligation to which the Seller is now a party or the rights under which have
been assigned to the Seller or the obligations under which have been assumed by
the Seller or to which the assets of the Seller are subject or constitute a
default thereunder in any material respect, or result thereunder in the creation
or imposition of any lien upon any of the assets of the Seller, other than
pursuant to this Agreement, (iii) any judgment or order, writ, injunction,
decree or demand of any court applicable to the Seller or (iv) any applicable
requirement of law. The Seller has all necessary licenses, permits and other
consents from governmental authorities necessary to acquire, own and sell the
Sold Assets and for the performance of its obligations under this Agreement
except where the failure to have any such license, permit or consent would not
have a material adverse effect on the Seller’s ability to perform its
obligations hereunder.

(d) Litigation, Requirements of Law. (i) There is no action, suit, proceeding,
investigation, or arbitration pending or, to the best knowledge of the Seller,
threatened, against the Seller with respect to the Sold Assets, (ii) Seller is
in compliance in all material respects with all requirements of law to which the
Seller is subject with respect to the Sold Assets and (iii) Seller is not in
default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or governmental
authority, in each of the foregoing instances, except where such action, suit,
proceeding, investigation, or arbitration, non compliance or default would not
have a material adverse effect on any Sold Asset or Seller’s ability to perform
its obligations hereunder.

(e) Good Title to Sold Assets. The Seller has not assigned, pledged, or
otherwise conveyed or encumbered any interest in the Sold Assets to any other
person, which assignment, pledge, conveyance or encumbrance remains effective as
of the applicable Transfer Date. Immediately prior to the purchase of any of the
Sold Assets by Race Street from the Seller, such Sold Assets are free and clear
of any lien, encumbrance or impediment to transfer created by Seller (including
any “adverse claim” as defined in Section 8-102(a)(1) of the Uniform Commercial
Code), and the Seller is the sole record and beneficial owner of and has good
and marketable title to and the right to sell and transfer such Sold Assets to
Race Street and, upon transfer of such Sold Asset to Race Street, Race Street
shall be the sole owner of such Sold Assets free of any adverse claim created by
the Seller. In the event the transactions

 

3



--------------------------------------------------------------------------------

contemplated hereby are recharacterized as a secured financing of the Sold
Assets, the provisions of this Agreement are effective to create in favor of
Race Street a valid security interest in all rights, title and interest of the
Seller in, to and under the Sold Assets and Race Street shall have a valid,
perfected first priority security interest in the Sold Assets.

(f) No Default. No default shall have occurred and be continuing with respect to
any Collateral Obligation as of the applicable Transfer Date.

(g) Sale Accounting. The Seller will treat each transfer of the Sold Assets to
Race Street as a sale for legal purposes, but not for accounting purposes.

(h) Solvency. The Seller is generally able to pay, and as of the applicable
Transfer Date is paying, its debts as they come due. The Seller’s assets at a
fair valuation exceeds its liabilities. The Seller has not entered into this
Agreement or the transactions effectuated hereby in contemplation of insolvency
or with intent to hinder, delay or defraud any creditor.

(i) Seller’s Undertakings as to Sold Assets. The sale of each Sold Asset shall
be a separate transaction (each, a “Transaction”) and for each Transaction with
respect to a Sold Asset that is of a type normally traded thereby, except as
herein expressly provided, this Agreement shall constitute a “Confirmation” with
respect to each Transaction and shall be governed by the Standard Terms and
Conditions for Par/Near Par Trade Confirmations (the “LSTA Standard Terms and
Conditions”) published by the Loan Syndication and Trading Association, Inc.
(the “LSTA”) as of August, 2010; provided, that (a) no “Delayed Compensation”
(as defined in the LSTA Standard Terms and Conditions) shall be payable in
respect of any Transaction; (b) “Credit Documentation” (as defined in the LSTA
Standard Terms and Conditions) shall be provided by the Seller to Race Street;
and (c) “Assignment” (as defined in the LSTA Standard Terms and Conditions)
shall apply unless a consent to the related Transaction is not timely obtained
to permit consummation of such Assignment on or before the related settlement
date, in which case the Transaction shall be settled by a Participation with
Elevation applicable thereto. Race Street agrees to pay the “purchase price” to
the Seller for each such Sold Asset on the related settlement date by payment of
the consideration specified for such Sold Asset in the related Transfer
Supplement.

3. Repurchase of Collateral Obligations. Each party to this Agreement shall give
notice to the other party promptly, in writing, upon the discovery of any lien,
encumbrance and defect with respect to any Sold Asset that would affect Race
Street in any manner, including without limitation any effect on the value
thereof or interference with the use made or to be made thereof by it in
existence on the Transfer Date with respect to such Sold Asset. In the event of
such discovery, the Seller shall promptly cure or repurchase any affected
Collateral Asset from Race Street at an amount equal to (i) 100% of the
“purchase price” (expressed as a percentage) paid by Race Street and multiplied
by the principal amount of each such Collateral Asset and (ii) all accrued and
unpaid interest thereon.

 

4



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of Race Street. Race Street hereby
represents, warrants and covenants to the Seller, its successors and assigns,
that:

(a) Organization. It is duly formed, validly existing and in good standing under
the laws and regulations of its jurisdiction of formation and is duly licensed,
qualified, and in good standing in every jurisdiction where such licensing or
qualification is necessary for the transaction of its business except where the
failure to do so would not have a material adverse effect on the transaction of
Race Street’s business or its ability to perform its obligations hereunder. It
has the power to own and hold the assets it purports to own and hold, and to
carry on its business as now being conducted and proposed to be conducted, in
each case, except where the failure to do so would not have a material adverse
effect on the transactions contemplated hereby or on Race Street’s ability to
perform its obligations hereunder.

(b) Due Execution, Enforceability. This Agreement has been duly executed and
delivered by Race Street, and constitutes the legal, valid and binding
obligations of Race Street, enforceable against Race Street in accordance with
its terms, subject to bankruptcy, insolvency, and other limitations on
creditors’ rights generally, to any applicable law imposing limitations upon, or
otherwise affecting, the availability or enforcement of rights to
indemnification hereunder and to equitable principles.

(c) Litigation; Requirements of Law. (i) There is no action, suit, proceeding,
investigation, or arbitration pending or, to the best knowledge of Race Street,
threatened, against Race Street or any of its assets; (ii) Race Street is in
compliance in all material respects with all requirements of law to which Race
Street is subject; and (iii) Race Street is not in default in any material
respect with respect to any judgment, order, writ, injunction, decree, rule or
regulation of any arbitrator or governmental authority, in each of the foregoing
instances, except where such action, suit, proceeding, investigation or
arbitration, non-compliance or default would not have a material adverse effect
on any Sold Asset or on Race Street’s ability to perform its obligations
hereunder.

(d) No Broker. Race Street has not dealt with any broker, investment banker,
agent, or other person (other than the Seller or an affiliate of the Seller) who
may be entitled to any commission or compensation in connection with the sale of
the Sold Assets pursuant to this Agreement.

(e) Consents. No consent, approval or other action of, or filing by Race Street
with, any governmental authority or any other person is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance of this Agreement (other than consents, approvals and filings that
have been obtained or made, as applicable).

(f) Sale. Accounting. Race Street will treat the transfer of the Sold Assets to
it as a purchase for legal purposes, but not for accounting purposes.

5. Closing. The closing of a sale of Sold Assets shall be held on the applicable
Transfer Date at the time and place mutually agreed upon by the parties.

The closing shall be subject to each of the following conditions:

(a) all of the representations, warranties and covenants of Race Street and the
Seller specified herein shall be true and correct in all material respects as of
the applicable Transfer Date (or such other date specifically provided in the
particular representation or warranty);

 

5



--------------------------------------------------------------------------------

(b) the applicable Transfer Supplement shall be duly executed by the Seller and
Race Street;

(c) the Collateral Obligations constituting the Sold Assets and any applicable
transfer documents that are requested by the Buyer shall be delivered to the
Buyer (or otherwise at the direction of Race Street); and

(d) all other terms and conditions of this Agreement required to be complied
with on or before the applicable Transfer Date shall have been complied with.

Each of the parties hereto agrees to use all reasonable commercial efforts to
perform its respective obligations hereunder in a manner that will enable Race
Street to purchase the Sold Assets on the applicable Transfer Date.

6. Undertaking and Assumption. To the extent that any Collateral Obligation
requires that any transferee of an interest therein must execute an assignment
and assumption agreement whereby such transferee assumes all of the obligations
of the holder thereof with respect to such Collateral Obligation or portion
thereof being transferred, and such an agreement has not already been executed
and delivered, the parties hereto intend that this Agreement shall constitute
such an assignment and assumption agreement (within the meaning of such
Collateral Obligation) with respect to the transfer of such Collateral
Obligation to Race Street and Race Street may enter into an omnibus assignment
and assumption agreement to evidence such assignment and assumption pursuant to
this Agreement.

Race Street hereby assumes and undertakes to perform, pay or discharge in
accordance with the terms and conditions thereof all obligations of the Seller
in its capacity as the holder of each Sold Asset under the related Collateral
Obligation, to the extent such obligations are to be performed, paid or
discharged after the effectiveness of the transfer of each such Sold Asset and
related Collateral Obligation to Race Street. Race Street hereby agrees to be
bound by the terms, provisions, covenants and conditions in each Collateral
Obligation applicable to the holder of each such Sold Asset. The Seller hereby
retains and undertakes to perform, pay or discharge in accordance with the terms
and conditions under such Collateral Obligation all of the obligations of the
holder of the Sold Asset to the extent such obligations arose or accrued prior
to the effectiveness of such transfer. Race Street agrees to execute and deliver
all such further assurances as may be reasonably requested by the Seller in
order to effect the assumption by Race Street of the obligations of the Seller
under such Collateral Obligation with respect to the Sold Assets as contemplated
herein. Except as may otherwise have been agreed to between the parties with
respect to any particular Sold Asset, (i) the Seller hereby represents, warrants
and agrees that any amounts received by it with respect to any Sold Asset and
which accrue from and after the effectiveness of the transfer of such Sold Asset
shall be held in trust for the benefit of and shall be promptly remitted to Race
Street upon receipt thereof, and (ii) Race Street hereby represents, warrants
and agrees that any amounts received by it with respect to a Sold Asset which
accrue with respect to the period prior to the effectiveness of such transfer of
such Sold Asset shall be held in trust for the benefit of and shall be promptly
remitted to the Seller upon receipt thereof.

 

6



--------------------------------------------------------------------------------

7. Notices. Any notice under this Agreement shall be in writing and sent by
facsimile, confirmed by telephonic communication, or addressed and delivered or
mailed postage paid to the other party at such address as such other party may
designate for the receipt of such notice. Notice shall be deemed to have been
duly given, made or received when delivered against receipt or upon actual
receipt of registered or certificated mail, postage prepaid, return receipt
requested, or in the case of facsimile notices, when received in legible form.
Until further notice to the other party, it is agreed that the address of:

 

  (a) the Seller for this purpose shall be:

FS Investment Corporation

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Telephone: (215) 495-1169

Telecopy: (215) 222-4649

Attention: Gerald F. Stahlecker

 

  (b) Race Street for this purpose shall be:

Race Street Funding LLC

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Telephone: (215) 495-1169

Telecopy: (215) 222-4649

Attention: Gerald F. Stahlecker

8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED UNDER AND
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO THE PRINCIPLES
OF CONFLICTS OF LAW.

9. Survival. The Seller and Race Street agrees that the representations,
warranties and agreements made by it herein and in any certificate or other
instrument delivered pursuant hereto shall be deemed to have been relied upon by
Race Street and the Seller, respectively, notwithstanding any investigation
heretofore or hereafter made by the other party or on the other party’s behalf,
and that the representations, warranties and agreements made by the Seller
herein or in any such certificate or other instrument and Sections 17 and 18 of
this Agreement, shall survive the delivery of and payment for the Sold Assets.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

7



--------------------------------------------------------------------------------

11. Acknowledgement of Assignment. The Seller hereby acknowledges that Race
Street is assigning all of its right, title and interest in, to and under this
Agreement to JPMorgan Chase Bank, N.A., London Branch, as buyer (the “Buyer”),
under that certain Amended and Restated Global Master Repurchase Agreement,
dated as of the date hereof (the “GMRA”), by and between the Buyer and Race
Street. The Buyer shall be considered a third-party beneficiary of this
Agreement and may enforce this Agreement against the Seller.

12. Entire Agreement. This Agreement constitutes the entire understanding and
agreement among the parties and supersedes all other prior understandings and
agreements, whether written or oral, among the parties concerning this subject
matter.

13. Severability. In the event any court of competent jurisdiction shall hold
any provision of this Agreement invalid or unenforceable, such holding shall not
invalidate or render unenforceable any other provisions hereof.

14. Captions. The captions in this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

15. Use of Terms. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

16. Amendments. This Agreement may be amended or modified only by an instrument
in writing signed by the parties hereto.

17. Non-Petition. The Seller and Race Street agree that neither party shall
institute against, or join any other person in instituting against Race Street
or the Seller, respectively, any bankruptcy, reorganization, arrangement,
insolvency, moratorium, liquidation or similar proceedings or other proceedings
under U.S. federal or state bankruptcy laws or similar laws of any jurisdiction
until at least one (1) year and one (1) day (or, if applicable, such longer
preference period as may be in effect) after the payment in full (other than
contingent indemnification or reimbursement obligations for which no claim has
been made) of all obligations owing under the GMRA; provided that nothing in
this Section 17 shall preclude, or be deemed to estop, the Seller or Race Street
(A) from taking any other action prior to the expiration of such period in
(i) any case or proceeding voluntarily filed or commenced by Race Street or the
Seller, respectively, or (ii) any involuntary insolvency proceeding filed or
commenced against Race Street or the Seller, respectively, by a person other
than the Seller or Race Street, respectively, or (B) from commencing against
Race Street or the Seller, respectively, or any properties of Race Street or the
Seller, respectively, any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium, liquidation or similar
proceeding. The provisions of this Section 17 shall survive termination of this
Agreement for any reason whatsoever.

18. Limited-Recourse. Notwithstanding any other provision of this Agreement, the
obligations of Race Street to the Seller under this Agreement, and of the Seller
to Race Street under this Agreement, shall be limited to the remaining amounts
from time to time available and comprising the assets of Race Street and the
Seller, respectively, having satisfied or provided for all other prior ranking
liabilities of Race Street or the Seller, as the case may be. Accordingly,

 

8



--------------------------------------------------------------------------------

the Seller shall have no claim or recourse against Race Street in respect of any
amount which is or remains unsatisfied after the application of the funds
comprising the assets of Race Street or representing the proceeds of realization
thereof and any remaining obligation to pay any further unsatisfied amounts
shall be extinguished. Correspondingly, Race Street shall have no claim or
recourse against the Seller in respect of any amount which is or remains
unsatisfied after the application of the funds comprising the assets of the
Seller or representing the proceeds of realization thereof and any remaining
obligation to pay any further unsatisfied amounts shall be extinguished. None of
the shareholders, subordinated noteholders, partners, members, directors, board
members, managers, officers, employees and agents of the Seller and Race Street
shall be personally liable for any amounts payable, or performance due, under
this Agreement. The provisions of this Section 18 shall survive termination of
this Agreement for any reason whatsoever.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Asset
Transfer Agreement on the date first above mentioned.

 

FS INVESTMENT CORPORATION

By:

 

/s/ Gerald F. Stahlecker

  Name: Gerald F. Stahlecker   Title: Executive Vice President

RACE STREET FUNDING LLC

By:

 

/s/ Gerald F. Stahlecker

  Name: Gerald F. Stahlecker   Title: Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSFER SUPPLEMENT

THIS TRANSFER SUPPLEMENT TO THE ASSET TRANSFER AGREEMENT (this “Transfer
Supplement”), dated as of [INSERT DATE], by and between FS Investment
Corporation (the “Seller”) and Race Street Funding LLC (the “Race Street”).
Except as otherwise expressly provided herein or unless the context otherwise
requires, all capitalized terms used herein shall have the meanings attributed
to them in the Asset Transfer Agreement, dated as of September 26, 2012, as
amended from time to time (the “Asset Transfer Agreement”), between the Seller
and Race Street.

Section 1. Sold Assets

(a) The Sold Assets to which this Transfer Supplement applies are described on
Schedule A hereto.

(b) Transfer Date: [            ].

(c) Purchase Price of Sold Assets: $[                     ].

Section 2. Representations, Warranties and Covenants of the Seller. The
representations, warranties and covenants of the Seller set forth in Section 2
of the Asset Transfer Agreement shall be true in all material respects as of the
Transfer Date (or such other date specifically provided in the particular
representation or warranty).

Section 3. Effect of Supplement. Except as specifically supplemented herein, the
Asset Transfer Agreement shall continue in full force and effect in accordance
with its original terms. Reference to this specific Transfer Supplement need not
be made in the Asset Transfer Agreement, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Asset Transfer Agreement, any
reference in any of such items to the Asset Transfer Agreement being sufficient
to refer to the Asset Transfer Agreement as supplemented hereby.

Section 4. Counterparts. This Transfer Supplement may be executed in any number
of counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Transfer Supplement by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original. This Transfer Supplement shall be governed by the internal
laws of the State of New York.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
Asset Transfer Agreement to be duly executed by their respective officers duly
authorized as of the day and year first above written.

 

FS INVESTMENT CORPORATION

By:

 

 

  Name: Gerald F. Stahlecker   Title: Executive Vice President

RACE STREET FUNDING LLC

By:

 

 

  Name: Gerald F. Stahlecker   Title: Executive Vice President

[Signature Page to Transfer Supplement]